Citation Nr: 1211839	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-04 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cancer of the left tonsil with metastasis to lymph nodes and the lung.  

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for heart disability (other than coronary artery disease, status post myocardial infarction).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, November 1974 to November 1979, and from November 1983 to February 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Thereafter, the Pittsburgh, Pennsylvania RO acquired jurisdiction over the case as the Veteran became a foreign resident.

The Board notes that the Veteran has also filed a notice of disagreement with a May 2011 rating decision assigning a 30 percent initial rating for coronary artery disease, status post myocardial infarction.  The record reflects that the originating agency has responded to the notice of disagreement but the issue has not been developed for appellate consideration at this time.

The issue of entitlement to service connection for heart disability (other than coronary artery disease, status post myocardial infarction) is addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Cancer of the left tonsil with metastasis to lymph nodes and the lung is etiologically related to the Veteran's active service.

2.  The Veteran's stroke is etiologically related to his service-connected cancer.



CONCLUSIONS OF LAW

1.  Cancer of the left tonsil with metastasis to lymph nodes and the lung was incurred in active duty. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2011).

2.  Stroke is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the record reflects that the Veteran has been provided all notice required in response to these claims.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for his metastatic cancer and the residuals of a stroke.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

Cancer of the tonsil is not a disease currently subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309).

Notwithstanding the presumption, a claimant can establish service connection for disability due to herbicides exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Tonsillar Cancer

The Veteran contends that service connection is warranted for his tonsillar cancer with metastasis to lymph nodes and lung as it is related to his in-service herbicides exposure. 

The Veteran served in Vietnam from August 1968 to August 1969.  His exposure to herbicides is accordingly presumed.  38 C.F.R. § 3.307(a) (6) (iii). 

The medical evidence of record satisfactorily establishes that the Veteran has had the claimed cancer during the pendency of this appeal.  Private treatment records show that he was diagnosed with squamous cell carcinoma in his left tonsil in 2001 and that the cancer subsequently spread to lymph nodes and lung.  

In correspondence submitted in March 2008, the Veteran's family physician, Dr. M.C., stated that the Veteran was diagnosed with cancer in his left tonsil in 2001; had a healthy lifestyle with no smoking or drinking, exercising, and eating a well balanced diet; and had no familial history of cancer.  

In correspondence submitted in July 2008, the Veteran's treating oncologist, Dr. S.B., stated that he was diagnosed with carcinoma of the left tonsil in 2001; that the Veteran did not fit the profile of patients who are at risk for squamous cell carcinomas as he had no history of cigarette smoking; and the only environmental factor that was documented was his exposure while on active service in Vietnam to the toxin Dioxin.  Dr. S.B. also stated that these types of cancers take 15 - 20 years to develop after exposure to any toxin; and that cancers of the bronchial tree, including larynx and bronchus, were found to occur with more frequency in young men who were exposed to Agent Orange at that time.  

Dr. S.B. furthered that the lining of the tonsillar fossa was part of the aero digestive tract, and as such should be considered to be at risk from the inhalations of Dioxin; the lag time would be in keeping with a carcinoma which might have had this toxin as a causative agent in the Veteran's past.  The doctor noted that the Veteran did not have lymph cancer or lung cancer, but that the tonsillar cancer spread to the regional lymph glands and probably to the small nodule that was removed from his lung.  The doctor stated that she would contend that these were all the same process for which the causative agent would have been the same.  In pertinent part Dr. S.B. concluded that the cancer should be considered a claimable condition for exposure to Dioxin years ago.

In correspondence submitted in November 2008, Dr. W.A.M., an otorhinolaryngologist, detailed the spread of the Veteran's cancer from his tonsil to lymph nodes, and the lung.  The doctor noted that it was unusual and unlike cancers of the tonsil that are normally seen as the Veteran was younger than average.  The doctor stated that he found information suggesting that over sixty cases of tonsil cancer with herbicide exposure had been identified in the last few years, typically 20 - 30 years after exposure.  He also stated that there was no credible evidence suggesting any identifiable alternate etiology such as heavy drinking, smoking, or the use of other tobacco products; therefore, he opined that the cause of cancer was more likely than not as a result of the strong exposure to Dioxin or Agent Orange.  

Dr. W.A.M. also stated that subsequent to the Veteran developing cancer in his tonsil, and as a direct result thereof, he had a cascade of other medical problems.  The doctor noted that the Veteran developed extra nodal cancer in his neck; developed a pulmonary secondary cancer; on performing a needle biopsy of his lung secondary, he developed cardiac arrhythmias with a resultant stroke; and his lung secondary was resected and surgery performed on his heart simultaneously.

In correspondence submitted in January 2011, Dr. P.C., M.D., stated that the Veteran was diagnosed with left tonsillar cancer in 2001 and was treated surgically with no complications.  Thereafter, secondary metastatic spread of the cancer occurred in 2006 causing cancer in the lymph nodes in his neck.  In May 2007 an incidental nodule in the left lung was discovered; the Veteran underwent fine-needle biopsy in June 2007; developed peri-procedural atrial fibrillation with rapid ventricular response, ultimately resulting in cerebrovascular accident and eventual aortic valve replacement.  Pathology reports indicated that the lung lesion was consistent with metastatic disease from his previous primary oropharyngeal tumor. 

Dr. P.C. stated that it was clear that the Veteran did not have any of the usual risk factors for development of cancer, being a non-smoker and non-drinker with no personal history of cancer.  He stated that given the Veteran's young age at onset and the aggressive nature of the disease, as well as his lack of other significant medical problems or risk factors, one must consider that environmental factors played a role in his cancer development.  He also stated that as a veteran of the Vietnam conflict, the Veteran had presumed exposure to Agent Orange and its common contaminant [Dioxin].  The doctor stated that he agreed with the medical opinions given by Dr. M.C., Dr. S.B., and Dr. W.A.M., as all agreed that the cancer was unusual in someone so young without identifiable risk factors.  He also agreed that the cancer was likely due to environmental exposure, and given the Veteran's service in Vietnam, that Dioxin (TCDD) was the likely culprit.  

Dr. P.C. furthered that the Veteran's cancer led to peri-operative complications resulting in the replacement of his aortic valve.  He opined that the Veteran's cancer and subsequent complications were as likely as not due to his service in Vietnam and exposure to the known carcinogen TCDD.  He based this opinion on a current appraisal of the medical literature and review of the Veteran's medical records.

The Board finds that the aforementioned competent, credible, and uncontroverted medical opinions of record establish a probable causal relationship between the Veteran's herbicides exposure during active duty and his cancer of the left tonsil with metastasis to lymph nodes and lung. 

The Board also finds that the Veteran is competent and credible in reporting his symptoms and healthy lifestyle.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403   (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Accordingly, the criteria for service connection are met.

Residuals of a Stroke

The Veteran asserted in correspondence received in December 2008 that he is entitled to service connection for a stroke because it resulted from his cancer.  At the outset, the Board notes that private medical records establish that the Veteran had a stroke.  In addition, as outlined above, the Board has granted entitlement to service-connected for the Veteran's metastatic cancer.  Thus, these elements of the secondary service connection claim have been satisfied.  The question for consideration is whether his stroke is related to the service-connected cancer. 

The Board finds that the aforementioned, competent, credible, and uncontroverted private medical opinions provide a positive nexus between the stroke and the service-connected cancer.  Therefore, all elements required for a grant of secondary service connection have been met here.  Accordingly, service connection for residuals of a stroke is warranted.


ORDER

Entitlement to service connection for cancer of the left tonsil with metastasis to lymph nodes and the lung is granted.

Entitlement to service connection for residuals of a stroke is granted.


REMAND

The Veteran has been granted service connection for coronary artery disease, status post myocardial infarction.  He is also seeking service connection for atrial fibrillation and aortic valve disease as secondary to his metatsatic cancer.  Although there is medical evidence linking both of these disorders to treatment for his metastatic cancer, it also appears from the medical evidence that an aortic valve disorder existed prior to the treatment for the Veteran's cancer.  Therefore, the Board has not found the medical opinions currently of record to be sufficient to decide the claim and has determined that the Veteran should be provided a VA examination for the purpose of determining the nature and etiology of all heart disorders present during the period of this claim, other than the already service-connected heart disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a cardiologist to determine the nature and etiology of all heart disorders present during the period of this claim, other than the already service-connected coronary artery disease, status post myocardial infarction.  The claims folder must be made available to and reviewed by the examiner.  

With respect to each such heart disorder present during the period of this claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.  With respect to any heart disorder which the examiner believes was permanently worsened by service-connected disability, the examiner should attempt to identify the base line level of disability and the degree of disability attributable to aggravation.

The rationale for all opinions expressed should also be provided.  If a requested opinion cannot be provided, the examiner should fully explain why it is not possible to do so.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


